       Case 1:21-cv-03054-FVS         ECF No. 11   filed 07/26/21   PageID.47 Page 1 of 2
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON



 1                                                                       Jul 26, 2021
                                                                            SEAN F. MCAVOY, CLERK

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
 6

 7    CHARLES W.,
                                                      No: 1:21-CV-03054-FVS
 8                      Plaintiff,
         v.                                           ORDER GRANTING STIPULATED
 9                                                    MOTION FOR REMAND
      KILOLO KIJAKAZI, Acting
10    Commissioner of the Social Security
      Administration, 1
11
                        Defendant.
12

13            BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to Sentence Six of 42 U.S.C. § 405(g). ECF No. 10. The Plaintiff is

15   represented by Attorney D. James Tree. The Defendant is represented by Special

16   Assistant United States Attorney Joseph J. Langkamer.

17

18
              1
                  Kilolo Kijakazi became the Acting Commissioner of Social Security on

19   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,

20   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No

21   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).


     ORDER ~ 1
       Case 1:21-cv-03054-FVS      ECF No. 11    filed 07/26/21   PageID.48 Page 2 of 2




 1         Plaintiff filed his complaint on April 6, 2021. ECF No. 1. Defendant has

 2   yet to file an answer to the complaint, and a briefing has not been established.

 3   According to the parties, there is not a complete record of the hearing proceedings

 4   due to a technical error. ECF No. 10. Accordingly, a remand pursuant to Sentence

 5   Six of 42 U.S.C. § 405(g) is necessary in this case.

 6         After consideration, IT IS HEREBY ORDERED that the Stipulated

 7   Motion for Remand, ECF No. 10, is GRANTED. The Commissioner’s final

 8   decision is reversed and remanded for further proceedings, including a de novo

 9   hearing, pursuant to Sentence Six of 42 U.S.C. § 405(g). The Appeals Council will

10   remand this case and instruct the administrative law judge to complete a de novo

11   hearing. The Court shall maintain jurisdiction of this action pursuant to 42 U.S.C.

12   § 405(g). If the outcome is still unfavorable to Plaintiff, he may seek judicial

13   review by reinstating this case rather than by filing a new complaint.

14         The District Court Executive is hereby directed to enter this Order and

15   provide copies to counsel, enter judgment in favor of the Plaintiff, and

16   ADMINISTRATIVELY CLOSE THE FILE.

17         DATED July 26, 2021.

18
                                               s/Fred Van Sickle
19                                              Fred Van Sickle
                                       Senior United States District Judge
20

21


     ORDER ~ 2
